Hooker, J.
I concur in the opinion of Mr. Justice Bird, for the reasons stated therein and for the following *30additional reason: Act No. 239, Pub. Acts 1909, was introduced, discussed, and passed by both houses under the following title, viz.:
“A bill to amend section 2 of chapter 140 of the Revised Statutes of 1846, entitled, ‘Of the limitations of personal actions,’ the same being compiler’s section 9729 of the Compiled Laws of 1897, as amended by Act No. 168 of the Public Acts of 1905.”
Both section 9729 and Act No. 168, which had a similar title, covered actions of assault and battery, false imprisonment, slander, and libel. The latter added actions for malpractice. It would seem to follow that a more comprehensive section was intended, rather than one limited to the class of actions popularly referred to by the term “ personal injury cases.” The title forbids the assumption that the last act was passed merely to cover such cases, and that in passing it there was no intention to affect the classes of cases covered by section 9729, and Act No. 168. Evidently the intention was to include all in the new act, and the term “ personalinjuries ” should be given the broad construction contended for in defendant’s brief. See Williams v. Williams, 20 Colo. 51 (37 Pac. 614); Hutcherson v. Durden, 113 Ga. 987 (39 S. E. 495, 54 L. R. A. 811); Houston Printing Co. v. Dement, 18 Tex. Civ. App. 30 (44 S. W. 558); Martin v. Telegraph Co., 6 Tex. Civ. App. 619 (26 S. W. 136); McMurtry v. Railroad Co., 84 Ky. 462 (1 S. W. 815); 3 Blackstone’s Commentaries, p. 118. These cases are all cited in defendant’s brief, but we include them here for convenient reference.
The judgment should be affirmed.
Moore and Stone, JJ., concurred with Hooker, J.